403




              OFFICE   OF THE AlTORNEY   GENERAL     OF TEXAS
                                  AUSTIN




Eonor8bh     nhlph   Lo&m
County   UtOrAey
Tel8 OFSRzl county
$an Anpslo,    ferar

Dear   Siri                         0~Lnl0~   30.   O-18d   \,
                                                                                     790


BOA.   lialphLogao,      Page 2


       la not a tax runa but la supplied from feoa aatabltahed
       by tha Legislaturei or IS simply appropriatingtiAd sat-
       tiAg @aid@ iA a 8epRrtttefUAd OWtaiA rarenuea to ba
       derived in future yrars Por the purpose of taking oare
       of th88a AblISatioAa 8UfiiCiiaAt?*

             Artlole     11,   ?aCtiOA   7, Of tha Taxer   COAstitUtiOA   PrOVidOa
in partt
             ”         But A0 dabt for any purpose        shall afar
       be IA&r%        IA any maAAar by Amy oity or aounty unleae
       provlalon     15 thedo,  at   tha tlmu of oreatlng    tho aam,
       for    hWyiA@   @IId OOlhQtiAg     8 0UftiQiOAt    t#  t0 pay  tho
       interact thereon and provided et least two per mmt
       (q) aS (L8iAkiAg tUAd1 . . ."
             IA   OUT   Opinion   No. O-&S to whIoh you ~refox,wa ruled
aa follswrrt
             *It   iS our  OpiAiOA    #at   WArriAta    i8aUrd  by a
       OoUnty for OUX'mnt RrpOAa@S are void, rharo A0 pro-
       ViaiOA ia made 88 PrOVidCd iA &AtttitUtiOA,Arti
       11, Seotlon 7, at the tl8m tha obligation la inourra4
       ana It Is lAteAd that they #hall.be paid out or
       ruvunuas oi:tutnro yeam, or wharu $uoh warraAt8 whaA
       added to ralld 0tm*ahg             warmit .+~aInatthe fund
       axooa4 tha araIlabla bP&ntae urb the na6oAabla and
       18wfully ooAtct#p&teb       iir Upioted      ravennellfor that
                 what may Abe roaoonably ati lawf'ullyaontemplated
       :?&Uot@b       T87UAWM    iQr the YUik dOU5 AOt AUOOtlWlXil~
       bUpUAd OPOA Wtlld OOk~OQtfOAU          .*
          Act8 lOSO, 41st Laglrrlatura,~ACI Call+.SqiiioA, paga ITS,
~Chapter8S, I 10, appear&x& ae ArtIola 6676a-10,%rnoAq8'~Tora8
Civl.1Statuta6, i9S5, proriding for 8otor rehialo regiatX'4tiOAfooB,
OOAtAiAB ths fOllOWi~  &WOVittiOtl!
            -0~ llondny of eaoh week eaoh Coitnty
                                                Tax OOllROtOr
       ehall deposit fA.the County De@&tory of his Oounty to
       tha Wedit Or th@#oO&$ &ad aAd Bridga -4       @A aimAt
       aQua to 01lehunaraa (10%) par osnt of net 0oUsotIoAa
       made hereunder 6urlAg the prwmllng weok . . .
             n     Bone of the money6 810plaaeb to the ,Aredit
       of tha'R&ii md Bridge Fund of a aounty shall be uaod
       to pay the 88hry.Or  OOtQXJAS4tiOA Of aAy CouAty rtVi&aOr
       County ComIsaIoAer,~but all said mniorr shall be urad
       for the oonetruotlonaad mdatu~anae    of lateral ma&n
       In suoh oounty u~dsr the supa,n&alonor the Co\art~
     LA;nglA44r,i? there be OA0,0Ad ii there la Ao auah
     engineer, then the Gounty CoImIlraIonars*      Court shall
     have authority to aommand ths service8 of'-theDlrlalom
     Engineer of the,State IilghwayDepartment for the pur-
     pose O? 8UpQmi8itIg     the OOAatmOtiOA   @Ad @UrV4yi.Ag$ Of
     lateral roads in their reapaatlveoountlea. All fun46
     allocated to the counties by the provlalona o? thla Aot
     (Arts. 667Sa-1 to 6675a-14; P. C. Art. 009a) may be wad
     by tho aountiea     in the payment of obtigationm,   ~if any,
     Iaaued and lnourred in ths oonatruotIonor the lmprora-
     Pent or all road@, 1~oludIngState Highways o? ruoh ooun-
     ties and alatrlota therein; or the improvamentOS tho
     roads oomprlalngtha County Road System.*
          By virtue o? the for0 oing rtatute the automobl~o regI8-
tratlon ieea are a part o? the Boad and Bridge Pun4 but 81~60 their
use ltalitited aa to purpoaa they aro aeparatoly aooouate4 ?or in
the Road and Brlbgo Fund.
           Eowever rIe*crd,the purpora and ofraat of the tramaotlon
daaoribed in your letter 8urt neooerarllybe to pluQa rotonuea o?
future pears aoniag Into ~thoRoad and Brides run4 Par the purpoao
o? paying current expqneettof the aaunty. A debt ha8 boon dotine
ao an oblIgat.Ion whIoh beoomes a burden 011 future reYRnu@a OS tho
oounty, ore which Is.aot to be paid during the ourrent y'earand out
of the ourrent revonuaa. Se6 f. I. Gas0 Thronhlxq b!aah.Co,.v*
048p county, (TX.A. lOSO) EM 8. iv.1.
           It la our opinion our ruling IA Opinion lG0.O-SOS Ir
applloable to the faotr proaonted in your letter of roquWt -4
that a Contmisaionecrr~ Ckn& may AOt lefjallraruttt4 atrQblIgatlon
against the revenue;o? ?utUre yo!ra oomlng lnt~othe Road and Brldgo
SpeoIal Fund, to pay ourroot expanaee,by amrely provld~ that a
aort~in portion o? rwh tuture reve~uo8 @lulLbe wed to pay auoh
obligation. Vieenclose a oopy o? O~IAIOA Bo. O-898 herewith.
                                           Your6   terp   truly




CCC tN
                                                     I      Aaal8tmt
         APPFiVEDNOV   8,   1939